Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to remarks and amendments filed on 7/18/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 19-20 are newly added. Claims 1 and 10 are independent claims.

Claim Objections
Claim 3 is objected to because of the following informalities:  the status of claim 3 should be (Currently Amended) instead of (Original).
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). See MPEP 714 [R-6] (c).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a tenant-specific test and development environment of the tenant".  There is insufficient antecedent basis for this limitation “the tenant” in the claim. Claims 10 and 19 recite similar limitation and are rejected for the same reason.

Claims 3, 8, 12, 17, 20 recite the limitation " the tenant".  There is insufficient antecedent basis for this limitation “the tenant” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofhansl et al. (US 2008/0201701, hereinafter Hofhansl) in view of Chasman et al. (US 2008/0147753, hereinafter Chasman) and Kothandaraman et al. (US 2005/0080801, hereinafter Kothandaraman).

As to Claim 1, Hofhansl discloses A method comprising: 
identifying functional changes to be made to a database platform of a service provider by or on behalf of the service provider, wherein the database platform supports a plurality of tenants (Fig. 2, Abstract, Para. 0007-0010, 0013, 0018, 0022, receive upgrading application package with one or more flags may be set in the package definition to determine whether and to what extent customizations to a package may be made and upgraded by the subscriber and/or developer. An upgrade process that executes checks each of these fields, where present, to determine the extent that customizations are maintained upon upgrading, upgrading application packages installed to an application platform and managed by an on-demand database service, the on-demand database services may store information from one or more tenants stored into tables of a common database image to form a multi -tenant database system (MTS). A license manager that tracks applications on behalf of at least one developer to track what versions of the application package the developer has uploaded and what versions a set of subscribers currently have installed, and permit the license manager to inform at least one of the set of subscribers of a new update to the application package when the developer uploads the new update. Note that the upgrading application packages contains new functions, new items, and/or modified items);
identifying tenant-specific production environment, within the database platform impacted by the functional changes, the tenant-specific production environment being associated with one of the plurality of tenants supported by the database platform (Fig. 2, Para.0008, 0010, 0038, 0077, information associated with at least one other application of at least one subscriber with which the new updated to the application package is identified by the license manager, informing the first subscriber of the new version of the application package… an application is a group or package of multi-tenant database setup data (e.g., metadata) that defines its data model, user interface and business logic. Fig. 2 shows on-demand database services may include an application platform that enables creation, managing and executing one or more applications developed by the provider of the on-demand database service, users accessing the on-demand database service via user systems, or third party application developers accessing the on-demand database service via user systems); and 
responsive to identifying the tenant-specific production environment impacted by the functional changes, providing users of the associated tenant an opportunity to assess an effect of the functional changes on the tenant-specific production environment prior to the functional changes being installed in the tenant-specific production environment by: 
copying tenant-specific business logic, functional changes and at least a portion of the tenant-specific production environment impacted by the functional changes to a tenant-specific test and development environment of the tenant (Para 0010, 0038, 0054, 0071, the process requires that a subscriber pull the upgrade to their organization. In certain aspect this includes the developer uploading the new version to the directory, notifying subscribers via an administration UI, email, and/or a visual cue in the Package UI, and manually initiating the upgrade by subscribers. The setup data is copied into the subscriber organization in a " development" mode. This allows a subscriber to verify that the application functions correctly before deploying it to users within the subscriber organization); and 
notifying at least one of the users regarding the functional changes, including providing information regarding the functional changes and information regarding a point in time at which the functional changes will be deployed to the tenant-specific production environment; and on or after the point in time at which the functional changes will be deployed to the tenant-specific production environment, deploying the functional changes to the tenant-specific production environment (Abstract, Para. 0059, 0071, the developer uploading the new version to the directory, notifying subscribers via an administration UI, email, and/or a visual cue in the Package UI, and manually initiating the upgrade by subscribers, and user to access and install that application package. Alternatively, for automatic upgrades, a framework for guaranteed upgrades is provided, so that upgrades can be automatically applied without failure and without human intervention.). 
Hofhansl is silent regarding to “a tenant-specific test and development environment of the tenant”, “a point in time at which the functional changes will be deployed to the tenant-specific production environment, on or after the point in time”.
Chasman discloses a tenant-specific test and development environment of the tenant (Fig. 4, Para. 0007-0008, creating a test database instance from a database instance is provided. The method typically includes receiving a request to create a test database instance for a first database instance on a source system. The request is received from a requestor at a first organization (tenant). The request is processed by copying the portion of the first database instance to a target system so as to form the test database instance on the target system).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hofhansl with the teachings Chasman to provide a test copy environment in which database testing may occur without impacting or corrupting an organization's data, or otherwise adversely impacting the organization's database. (Chasman Para. 0005).
	In addition, Kothandaraman discloses a point in time at which the functional changes will be deployed to the tenant-specific production environment on or after the point in time (Para. 0122, 0125-0129, A built-in scheduler allows users to schedule jobs once or at recurring intervals. Jobs may be scheduled, deactivated and reactivated from the Administrative UI using the job scheduler. To schedule a job, the user expands ` Schedules` in the navigation tree and selects `New Schedule`. The work area of the UI shows the ` Scheduler` details, if once is selected, then the deployment runs run at the date and time specified).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hofhansl with the teachings Kothandaraman to provide a built-in scheduler that allows users to schedule jobs once in order to schedule deployments, deactivate scheduled jobs, delete jobs and retrieve schedule details (Kothandaraman Para. 0122).


As to Claim 2, Hofhansl as modified discloses The method of claim 1, wherein the tenant-specific production environment is impacted by the functional changes as a result of the tenant specific business logic customizing functionality of a database of the database platform (Para. 0007, 0008). 

As to Claim 3, Hofhansl as modified discloses The method of claim 2, wherein the tenant-specific business logic includes configuration information and customization information specified by the tenant and wherein the tenant-specific production environment provides customized functionality of one or more of third party applications of the tenant or the database to the users based on the tenant-specific business logic (Para. 0018, 0022, 0055). 

As to Claim 4, Hofhansl as modified discloses The method of claim 2, wherein the tenant-specific business logic includes third party applications (Para. 0018, 0022, 0055). 

As to Claim 5, Hofhansl as modified discloses The method of claim 1, wherein said notifying comprises providing the information regarding the functional changes and the information regarding the point in time at which the functional changes will be deployed via a graphical interface of a user system (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 6, Hofhansl as modified discloses The method of claim 5, wherein the graphical interface is displayed responsive to a user accessing the database platform (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 7, Hofhansl as modified discloses The method of claim 5, wherein said notifying is in a form of a critical update console included in a set-up page or a configuration page of the graphical interface (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 8, Hofhansl as modified discloses The method of claim 5, further comprising providing via the graphical interface an option for the tenant to indicate to the service provider that deployment of the functional changes need not be delayed (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 9, Hofhansl as modified discloses The method of claim 5, further comprising providing via the graphical interface concurrent with access by a user to the tenant-specific production environment and the tenant-specific test and development environment (Para. 0028, 0071, 0106; Chasman Para. 0046-0050; Kothandaraman Para. 0122-0129). 


As to claim 10, recites “a nontransitory computer- readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 11-18, recite “a nontransitory computer- readable medium” with similar limitations to claims 2-9 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 19, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to Claim 20, Hofhansl as modified discloses The system of claim 19, the processors further configurable to: facilitate testing the functional changes within the tenant-specific test and development environment of the tenant (Para. 0012, 0041; Chasman Para. 0006, 0018).

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant argues that cited references, separately or in combination, fail to disclose or suggest "identifying functional changes to be made to a database platform of a service provider by or on behalf of the service provider,…. and "on or after the point in time at which the functional changes will be deployed to the tenant-specific production environment, deploying the functional changes to the tenant-specific production environment," as recited in independent claim 1, as amended.
If an applicant disagrees with any factual findings by the Office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the Office has erred substantively as to the factual findings. A mere statement or argument that the Office has not established a prima facie case of obviousness or that the Office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an effective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP § 706.07(a).
In addition, newly amended limitations that have been addressed in the citation of the detailed office action as discussed above.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        8/5/2022